        Case: 1:19-cv-03188 Document #: 1 Filed: 05/10/19 Page 1 of 3 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 BONDAR INSURANCE GROUP, INC., a/k/a                   )
 BIG, INC. an Illinois corporation,                    )
                                                       )
                                        Plaintiff,     )
                                                       )
                           v.                          )   No. 19-3188
                                                       )
 STARR INSURANCE HOLDINGS, INC., a                     )
 Nevada corporation, and ENGLE MARTIN &                )
 ASSOCIATES, LLC, a Georgia limited liability          )
 company,                                              )
                                                       )
                                        Defendants.    )


                                 PETITION FOR REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441(a), 1446(a), and Fed. R. Civ. P. 81, Defendant, Starr

Insurance Holdings, Inc. (“Starr”) and Engle Martin & Associates, LLC (“Engle Martin”) petition

the Court for removal of the action described below from the Circuit Court of Cook County,

Illinois, County Department, Law Division to this Court, and in support thereof, state as follows:

        1.     On April 11, 2019, Plaintiff, Bondar Insurance Group, Inc. (“Bondar”) filed an

action against Starr and Engle Martin in the Circuit Court of Cook County, Illinois, County

Department, Law Division, under Case Number 2019 L 003886.

        2.     Defendant, Starr, was served with a copy of the Verified Complaint on April 25,

2019.

        3.     Defendant, Engle Martin has not yet been served with a copy of the Verified

Complaint, but first received a copy of the Verified Complaint on or about April 15, 2019.

        4.     Plaintiff’s three-Count Verified Complaint against Starr and Bondar seeks

monetary damages for defamation per se, defamation per quod, and tortious interference with
       Case: 1:19-cv-03188 Document #: 1 Filed: 05/10/19 Page 2 of 3 PageID #:2



economic advantage in an amount greater than $50,000.00 and special and punitive damages under

each Count, allegedly arising as a result of an insurance claim of Husky Transport (“Husky”)

submitted through its broker Bondar to Defendants Starr and Engle Martin. A copy of the

Plaintiff's Verified Complaint at Law is attached as Exhibit A.

                           BASIS FOR FEDERAL JURISDICTION

        5.     This court has original jurisdiction of this action under 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the parties and the amount in controversy,

exclusive of interest and costs, exceeds $75,000.00. See 28 U.S.C. § 1441.

        6.     Removal to the United States District Court for the Northern District of Illinois, is

proper because it is the district embracing the place where the removed action was pending. 28

U.S.C. § 1441(a).

                                DIVERSITY OF CITIZENSHIP

        7.     Plaintiff, Bondar, is an Illinois corporation, with its principal place of business in

Illinois.

        8.     Defendant, Starr, is a Nevada corporation and with its principal place of business

in New York.

        9.     Defendant, Engle Martin, is a limited liability company. Engle Martin has one

member, Cor Partners, Inc., a Missouri corporation with its principal place of business in Missouri.

                                AMOUNT IN CONTROVERSY

        10.    The Verified Complaint alleges that more than $50,000.00 is in controversy,

exclusive of interest and costs, but including special and punitive damages, which are potentially

recoverable under Illinois law for the causes of action of defamation, Imperial Apparel, Ltd. v.

Cosmo’s Designer Direct, Inc., 227 Ill.2d 381, 882 N.E.2d 1011, 1020 (2008), citing Mullen v.

Solber, 271 Ill.App.3d 442, 445, 208 Ill.Dec. 28, 648 N.E.2d 950 (1995), and tortious interference,

                                                 2
       Case: 1:19-cv-03188 Document #: 1 Filed: 05/10/19 Page 3 of 3 PageID #:3



Koehler v. Packer Group, Inc., 2016 Ill.App. (1st) 142767, 53 N.E.3d 218 (2016). Therefore, the

amount in controversy is in excess of the sum required under 28 U.S.C. § 1332(a).

                                   REMOVAL PROCEDURE

       11.     This Notice of Removal is timely filed because it was filed within 30 days after

Starr was served with Plaintiff's Verified Complaint on April 25, 2019. Although Engle Martin

has not yet been served, this Notice of Removal is filed within 30 days of when Engle Martin first

received a copy of the complaint. See 28 U.S.C. § 1446(b)(1).

       12.     Promptly after filing this Notice of Removal, Defendants will provide written

notice of same to Plaintiff and will file with the Clerk of the Circuit Court of Cook County, Illinois,

County Department, Law Division, the Notice of Filing of Notice of Removal attached hereto as

Exhibit B. See 28 U.S.C. §1446(d).

       WHEREFORE, Defendants, Starr Insurance Holdings, Inc., and Engle Martin &

Associates, LLC, hereby request that this action now pending against it in the Circuit Court of

Cook County, Illinois, County Department, Law Division, be removed to this Court.


Dated: May 10, 2019

                                         Respectfully submitted,


                                         /s/ Michael L. Foran
                                         Michael L. Foran
                                         James J. Knibbs
                                         Foran Glennon Palandech Ponzi & Rudloff PC
                                         222 North LaSalle Street, Suite 1400
                                         Chicago, Illinois 60601
                                         312-863-5000
                                         mforan@fgppr.com
                                         jknibbs@fgppr.com

                                          Attorneys for STARR INSURANCE HOLDINGS, INC.,
                                          and ENGLE MARTIN & ASSOCIATES, LLC


                                                  3
